Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 LITHIA MOTORS REPORTS REVENUES OF $3.17 BILLION FOR THE FULL-YEAR 2006; EARNINGS FROM CONTINUING OPERATIONS OF $1.91 PER SHARE MEDFORD, OREGON, February 15, 2007 (1:05 p.m. Pacific Time)  Lithia Motors, Inc. (NYSE: LAD) today announced that full-year 2006 sales increased 11% to $3 . 17 billion as compared to $2 . 85 billion in the same period last year. New vehicle sales increased 13%, used vehicle sales increased 7%, finance/insurance sales increased 12% and parts/service sales increased 14%. Full-year 2006 net income from continuing operations was $40 . 3 million as compared to $56 . 0 million in 2005. Diluted earnings per share from continuing operations were $1 . 91 including the $0.12 effect of accounting for equity compensation under
